1

2

3                                    UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                     ***

6
      KMI ZEOLITE, INC., et al.,
7
                           Plaintiffs,
8                                                        2:15-CV-02038-JCM-NJK
      vs.                                                ORDER
9     UNITED STATES DEPT. OF THE INTERIOR;
      et al.,
10
                           Defendants.
11

12
            Before the court is Plaintiff/Counterclaim Defendant KMI Zeolite’s Motion to Excuse Local
13
     Counsel’s Attendance, at Settlement Conference (ECF No. 165). Sufficient reason has been given to grant
14
     the instant motion.
15
            Accordingly,
16
            IT IS HEREBY ORDERED that the Plaintiff/Counterclaim Defendant KMI Zeolite’s Motion to
17
     Excuse Local Counsel’s Attendance, at Settlement Conference (ECF No. 165) is GRANTED.
18

19
            DATED this 16th day of April, 2019.
20
                                                               _________________________
21
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25
